Citation Nr: 0432229	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran served on active duty from September 1966 to 
September 1969.  He served in Vietnam and was awarded the 
Combat Infantryman Badge and the Bronze Star with "V" 
device.

In October 2001, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  A May 2002 
rating decision granted service connection for PTSD and 
assigned a 30 percent disability rating.  The veteran 
perfected an appeal as to the assigned disability rating.

The veteran presented testimony before the undersigned 
Veterans Law Judge at a videoconference hearing in October 
2004.  A transcript of the hearing has been associated with 
the veteran's VA claims folder.  The veteran submitted 
additional medical evidence directly to the Board at the 
hearing.  He has waived review of this evidence by the RO.  
See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, due primarily to a difficulty in adapting to stressful 
circumstances (including work or a worklike setting) and an 
inability to establish and maintain effective relationships.

2.  The evidence does not show that the veteran's PTSD is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 70 
percent for PTSD are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. §§ 3.321(b) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 30 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the December 
2002 statement of the case (SOC) and the February, July and 
August 2003 and February 2004 supplemental statements of the 
case (SSOCs) of the relevant law and regulations pertaining 
to his claim.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated January 
2002.  This letter advised the veteran of the provisions 
relating to the VCAA, to include advising him of the need to 
provide medical evidence of a current diagnosis of a mental 
disability and its relationship to an injury, disease, or 
event in service.  Specifically, he was advised that he could 
provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers who had 
treated him for his claimed condition.  He was informed as 
well that he could provide VA authorization to obtain any 
private medical records by completing the appropriate forms 
(VA Form 21-4142), copies of which were enclosed with the 
letter.  The veteran was further advised that VA would 
attempt to obtain employment records or records from other 
federal agencies identified by him.  Finally, the veteran was 
instructed to submit any additional information or evidence 
in his possession, but was cautioned that it was his 
responsibility to ensure that VA received all requested 
records.

The Board finds that the January 2002 letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate his claims, and properly indicated which portion 
of that information and evidence is to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement (NOD) that raises a 
new issue.  See VAOPGCPREC 8-2003 (December 22, 2003).  This 
is the situation here.  In October 2001, the veteran filed a 
claim of entitlement to service connection for PTSD.  He was 
provided a VCAA notice regarding this claim by means of the 
January 2002 letter.  In a May 2002 rating decision, service 
connection for PTSD was granted and a 30 percent disability 
rating was assigned.  The veteran filed a NOD as to the 
assigned rating.  Therefore, in accordance with VAOPGCPREC 
8-2003, the notice provisions of VCAA are not applicable as 
to the claim for an increased initial rating for PTSD.  That 
is, because the veteran was provided with adequate VCAA 
notice in January 2002 in regard to his initial service 
connection claim, VA is not required to provide additional 
notice with respect to the subsequent "downstream" claim 
for an increased rating.  The Board therefore concludes, 
based on the VA OGC opinion, that furnishing the veteran with 
an additional VCAA notice is not required.  See 38 U.S.C.A. 
7104(c) [the Board is bound in its decisions by precedential 
opinions of the chief legal officer of VA]. 

The Board additionally notes that even though the January 
2002 letter requested a response within 30 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

The veteran's claim was adjudicated by the RO in May 2002, 
prior to the expiration of the one-year period following the 
January 2002 notification of the veteran of the evidence 
necessary to substantiate his claim.  However, this does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of these claims 
(by the May 2002 rating decision).  Therefore, there is no 
prejudice to the veteran in proceeding to consider these 
claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records as well as VA medical records.  The veteran and his 
representative have not identified any outstanding evidence.  

The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and presented testimony at a videocoference hearing 
before the undersigned Veterans Law Judge in October 2004.  
See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126.

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities reads as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  In 
this case, it appears that there is no pertinent evidence 
prior to the initiation of the veteran's claim in October 
2001.

The evidence of record includes the report of an April 2002 
VA psychiatric examination.  During this examination, the 
veteran reported that he had been unable to work for the 
prior year and a half due to his PTSD symptoms.  He reported 
working at innumerable jobs in the past as a pipefitter, but 
noted always being fired or quitting due to episodes of 
temper, rage, fighting, intolerance of authority, and 
suspicion of coworkers.  The veteran also described daily 
intrusive memories of combat in Vietnam which leave him 
angry, depressed, irritable, and tearful.  He also reported 
severe insomnia on a nightly basis due to frequent nightmares 
from which he awakes in a panic, soaked with sweat.  He also 
noted an exaggerated startle response, and avoidance of all 
combat reminders, including the outdoors and treelines 
because they make him "too emotional and angry."  Socially, 
the veteran reported avoiding family and family celebrations, 
preferring instead isolation and staying at home.  

On mental status examination, the examiner found no 
impairment of thought process or communication, and no 
delusions or hallucinations.  The veteran was also found able 
to maintain minimal personal hygiene and able to manage the 
basic activities of daily living.  He was oriented as to 
person, place and time and exhibited no memory loss or 
impairment.  Speech was normal and no obsessive or 
ritualistic behaviors were reported.  No history of panic 
attacks was noted and the veteran did not exhibit a suicidal 
or homicidal ideation.  His GAF score was 35.  Overall, the 
diagnosis rendered was "PTSD, [c]hronic delayed."

Outpatient treatment records from the VA Medical Center 
(VAMC) in Hines, Illinois dated June 2003 to February 2004 
report the veteran's avoidance of family, and his anxiety 
around people.  Mental status examinations were reported as 
"tense, dramatic" and "chaotic."  The veteran was found to 
be easily overwhelmed, angered, and distracted.  He exhibited 
poor concentration, and easily lost track of his thoughts.  
Prescribed medication was found to bring some relief to these 
symptoms.

Multiple letters were also submitted from the veteran's 
psychiatrist and social worker from the Hines VAMC.  They 
consistently noted an overall GAF score of 41 and reported 
that the veteran's psychiatric symptoms had a severe impact 
on his social and occupational functioning, and further 
opined that the veteran is unable to pursue gainful 
employment due to his PTSD symptoms.  Overall, they contended 
that the veteran's PTSD symptoms are "comparable to 
permanent and total disability under General Rating Formula 
for Mental Health Disorders 
38 C.F.R. Part 4."

Also of record is a statement from [redacted], the veteran's 
girlfriend of 20 years.  She reported the veteran's long 
history of anger management problems and frequent fits of 
rage.  She reported that during outbursts of anger the 
veteran will become violent and "destroy everything he [can] 
get his hands on."  She also reported that he is verbally 
abusive to her, but denied any physical violence.  She noted 
that due to his temper, the veteran has "run off all his 
friends" and "has nobody left besides his family and me."

At the October 2004 hearing, the veteran reported suffering 
from panic and anxiety attacks and noted severe sleep 
problems, mostly due to nightmares regarding his experiences 
in Vietnam.  He also reported severe hypervigilance, noting 
that he keeps a loaded gun close at hand while sleeping and 
adding, "if anybody came through my door, I'd shoot 'em."  
The veteran further reported extreme anger management 
problems and noted that "I try to avoid people and stay out 
of the situations, because there's been times where I've had 
all I can do to control myself from really hurting somebody . 
. . I don't want to end up in jail."  The veteran also 
contended that his anger problems rendered him unable to work 
and he reported being unemployed since October 2000.  The 
veteran stated that he couldn't "put up with people on the 
job" and noted feelings of intense anger toward particular 
coworkers and his desire to want to physically harm them.  
The veteran also reported memory problems and the inability 
to concentrate and noted that this too affects his ability to 
work.  Finally, the veteran complained of social isolation, 
explaining that he can go weeks at a time without leaving the 
house.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned rating.  He has suggested that a 70 
percent disability rating should be assigned [hearing 
transcript, page 12].    

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2003).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate and the 
veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

After a careful review of the record, the Board finds that 
the demonstrated symptomatology warrants a 70 percent rating.  
The veteran has not held a job since October 2000 due to his 
PTSD symptomatology and for no other reason.  His VA 
psychiatrist has determined that he is unable to work due to 
this condition.  When he was working, the veteran repeatedly 
quit or was fired from jobs due to episodes of temper, rage, 
fighting, intolerance of authority, and suspicion of 
coworkers.  

Socially, the veteran has fared no better.  His girlfriend 
has reported extreme fits of rage in which the veteran will 
become violent and destroy whatever is at hand.  She also 
reported his verbal abuse of her and of his hostility to 
friends, which has resulted in his not having any friends 
left.  The record also reflects severe social isolation and 
the veteran has reported that he avoids people in general 
(including family) for fear that his fits of rage may lead 
him to harm someone.  Instead, he stays home, sometimes for 
weeks on end without leaving the house. 

Thus, there is extensive evidence demonstrating occupational 
and social impairment, with deficiencies in most areas, such 
as work, family relations, and mood, due primarily to the 
veteran's demonstrated inability to adapt to the requirements 
of an employment environment and serious social withdrawal.  

Moreover, the veteran's GAF scores are generally consistent 
with a severe level of industrial and social impairment.  The 
veteran's GAF scores have ranged from 35-41.  These scores 
are reflective of serious to major impairment in social and 
occupational functioning (e.g., no friends, unable to keep a 
job) and are consistent with the medical findings reported 
above.  Thus, the Board finds that the veteran's 
symptomatology is congruent with a 70 percent rating.  

The veteran does not appear to contend that a higher rating 
is warranted.  However, for the sake of completeness the 
Board will address the matter of the veteran's entitlement to 
a 100 percent rating.  In short, the evidence does not 
support a conclusion that the veteran has symptoms of total 
occupational and social impairment which would warrant the 
assignment of a 100 percent disability rating.  The evidence 
does not show such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  To the contrary, the medical evidence of record 
reveals no impairment of thought process or communication, 
and no delusions or hallucinations.  The April 2002 VA 
examiner specifically found that the veteran able to maintain 
minimal personal hygiene and manage the basic activities of 
daily living.  His speech and orientation were found to be 
normal and no obsessive or ritualistic behaviors have been 
reported.  He has endorsed homicidal thoughts, but he has not 
acted on this and indeed has made it clear that he avoids 
situations in which he could be provoked by others.

In finding that the criteria for a 100 percent rating are not 
met, the Board has considered the opinion of the veteran's 
psychiatrist and social worker which argue that the veteran's 
symptoms are "comparable to permanent and total 
disability."

While the veteran's psychiatrist and social worker are 
competent to report symptomatology and render a diagnosis, 
the actual assignment of a disability for VA rating purposes 
is a legal question to be determined by the Board based on a 
thorough review of all of the evidence of record.  See 38 
C.F.R. §§ 4.2, 4.6 ["it is the responsibility of the rating 
specialist to interpret reports of examination in light of 
the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability present"].  
Their comments have been considered by the Board, but the 
Board is not bound by them.  As explained above, the 
objective evidence in the instant case reveals a disability 
picture consistent with a 70 percent rating under the 
schedular criteria; it does not disclose the impairment of 
thought processes required for the assignment of a 100 
percent rating.

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably over the period on appeal.  
The veteran has not worked since October 2000 (well before 
the appeal period).  Similarly, his social impairment appears 
to be of a long-term duration.  The Board also notes that the 
veteran has received fairly consistent GAF scores throughout 
the period on appeal, with scores in the 35-41 range.  
Moreover, there appears to have been none of the symptoms 
which would allow for the assignment of a 100 percent 
disability rating at any time during the period of time here 
under consideration.  Based on the record, the Board finds 
that a 70 percent disability rating is properly assigned for 
the entire period starting October 17, 2001.

Extraschedular rating

The May 2002 rating decision concluded that an extraschedular 
evaluation was not warranted for the veteran's service 
connected PTSD.  Since this matter has been adjudicated by 
the RO, the Board will consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The Board concedes that the veteran's PTSD has resulted in 
occupational impairment.  This has been discussed above in 
arriving at the 70 schedular rating which is being assigned 
by the Board.  However, occupational impairment is 
specifically contemplated in the rating currently assigned 
the veteran's PTSD, and the Board has discussed it at length 
above.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected PTSD 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  With respect 
to hospitalization, it appears that the veteran only receives 
outpatient treatment and has never been hospitalized for his 
condition.  

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected PTSD does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003).  
Accordingly, an extraschedular evaluation is not warranted.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports the veteran's 
claim of entitlement to an increased 70 percent rating for 
his service-connected PTSD.  The benefit sought on appeal is 
accordingly granted.


ORDER

Entitlement to an increased evaluation of 70 percent for PTSD 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



